Appeal from an order of the Family Court, Oneida County (Brian M. Miga, J.H.O.), entered May 1, 2009 in a proceeding pursuant to Family Court Act article 6. The order awarded petitioner primary physical custody of the child, with joint custody with respondent and petitioner.
It is hereby ordered that the order so appealed from is affirmed without costs.
Same memorandum as in Matter of Tucker v Martin (75 AD3d 1087 [2010] [decided herewith]).
*1096All concur except Centra, J.P., and Peradotto, J., who dissent and vote to reverse in accordance with the same dissenting memorandum as in Matter of Tucker v Martin (75 AD3d 1087, 1091 [2010]). Present—Centra, J.P., Fahey, Peradotto, Lindley and Pine, JJ.